                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

ALPHA ALPHA LLC, a New Mexico limited liability company,
on behalf of itself and derivatively on behalf of
Avalon Jubilee, LLC,

               Plaintiff,
v.                                                         CIV 18-648 KG/KBM

LAND STRATEGIES, LLC,
a Nevada limited liability company,
RONALD R. COBB, and
PETER GHISHAN,

               Defendants,
and

RONALD R. COBB,

               Third-Party Plaintiff,
v.

AVALON JUBILEE, LLC,
a New Mexico limited liability company,

               Third-Party Defendant.

                        ORDER ON PLAINTIFF’S MOTION TO AMEND

       THIS MATTER comes before the Court on Plaintiff’s Motion for Leave to file an Third

Amended Complaint (Doc. 22) (“Motion”). Having reviewed and considered the Motion, and

the Notice of Filing, dated November 5, 2018, the Court finds that granting leave to amend will

not unfairly prejudice the Defendants or disturb the deadlines Order Setting Case Management

Deadlines and Discovery Parameters.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to file a Third

Amended Complaint is granted.



                                            _____________________________________
                                            UNITED STATES DISTRICT JUDGE
Approved as to form:

BAUMAN, DOW & STAMBAUGH, P.C.

  /s/ Deborah R. Stambaugh
Deborah R. Stambaugh
7309 Indian School Rd NE
Albuquerque, NM 87110
drs@bdsfirm.com
mcd@bdsfirm.com
mf@bdsfirm.com
Phone: 505-980-4300
Attorneys for Plaintiffs


Moses, Dunn, Farmer & Tuthill, P.C

 /s/ via email on 11/5/2018
Alicia L. Gutierrez
P.O. Box 27047
Albuquerque, NM 87125
505.843.9440 (office)
505.247.3213 (fax)
alicia@moseslaw.com
ronda@moseslaw.com
Attorneys for Defendants


SAUCEDO CHAVEZ

 /s/ via email on 11/5/2018
Frank T. Apodaca
800 Lomas NW, Suite 200
Albuquerque, NM 87102
T: (505) 338-3945
F: (505) 338-3950
fapodaca@saucedochavez.com




                                     2
